DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 03/23/2022. Claims 1 and 6 are amended. Claims 1-7 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/23/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 as being unpatentable over Smith in view of Lam; claims 6-7 under 35 U.S.C. 103 as being unpatentable over Smith in view of Lam and Hart, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding base claim 1, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a surgical access device comprising: a tubular member having proximal and distal regions and defining a passage; a balloon anchor disposed in the distal region of the tubular member, the balloon anchor including an expandable portion and a first portion, the first portion extending proximally from the expandable portion along an outer surface of the tubular member; a valve assembly disposed in the proximal region of the tubular member and fluidly coupled to the balloon anchor; a disc slidably disposed on the tubular member; and a first blade slidably disposed in the disc and including a first sharpened edge, the first edge configured to penetrate the first portion of the balloon anchor at a location longitudinally spaced from the expandable portion.
	Regarding base claim 6, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a method of removing a surgical access device from a surgical site comprising: sliding a disc distally along a tubular member of a surgical access device; moving a blade of the disc towards an outer surface of the surgical access device; penetrating a first portion of a balloon anchor with a sharpened edge of the blade, wherein the first portion of the balloon anchor is longitudinally spaced from an expandable portion of the balloon anchor; and removing the device from the surgical site.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                

/DIANE D YABUT/Primary Examiner, Art Unit 3771